WIGGINTON, Judge.
Appellants, Lathrop and Hogg, bring this appeal from the trial court’s order of restitution. Appellants point out that the only evidence of the stolen property’s value was the victim’s testimony, which was admittedly based on the value of the items when he paid for them or, alternatively, what they would cost to be replaced. They note this court has consistently held that “the value of property at the time of the offense is the way of determining the amount of loss for inclusion in the restitution provision of a probation order.” Hawthorne v. State, 558 So.2d 156, 157 (Fla. 1st DCA 1990) [emphasis in the original]. The state is in agreement with appellants and concedes that the court’s order of restitution should be reversed and the cause remanded for further *546proceedings to determine the fair market value of the items stolen.
REVERSED and REMANDED for further proceedings consistent with this opinion.
MINER and WOLF, JJ., concur.